internal_revenue_service index nos number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-119713-98 date date re legend decedent spouse executor date date date living_trust trustors trustees trust b partnership x son daughter this is in response to your submission of date on behalf of decedent’s estate in which you request an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer_tax regulations decedent died testate on date decedent was survived by spouse and two adult children part three sec_3 a of decedent’s will provides that the residue of decedent’s estate is to be given to the trustees of the living_trust in trust to be held administered and distributed in accordance with the terms thereof as from time to time amended prior to decedent’s death decedent and spouse executed living_trust on date and amended the trust document on date living_trust was funded with the spouses’ community_property and separate_property of the decedent section dollar_figure of living_trust provides that while both trustors are living either or both of the trustors shall have the right to direct the trustees to distribute to or for the benefit of the trustors so much of the income and principal of the trust estate as either or both the trustors may direct under sec_2 each of the trustors retained the right prior to the death of the first of the trustors to die to revoke the living_trust in whole or in part with respect to the property contributed by such trustor and the property having its source in the property contributed by such trustor also the trustors acting together reserved the right to alter or amend the trust at any time sec_3 a and b provide each trustor with a testamentary general_power_of_appointment over that portion of the assets in the living_trust consisting of the deceased trustor’s property sec_3 a provides that absent an exercise of the general_power_of_appointment upon the death of the first to die of the trustors the trust estate shall be divided into several trusts including a survivor’s trust a marital trust and trust b sec_3 a provides that the trustees shall allocate to survivor’s trust a all of the surviving trustor’s separate_property and one-half of the trustors’ quasi-community_property included in the trust estate b cash or property in an amount equal to one-half the value of all community_property of the trustors included in the trust estate c all other_property of the trust estate which is appointed to survivor’s trust pursuant to the exercise of the power_of_appointment by the deceased trustor and d if decedent is the trustor first to die all interest in the residence under sec_3 b a the surviving trustor shall have the right to revoke survivor’s trust in whole or in part at any time following the death of the deceased trustor and during the surviving trustor’s lifetime and in the event of such revocation the property affected by such revocation shall be distributed free of trust to the surviving trustor sec_3 a provides for the creation of a marital trust sec_3 b a provides that during the surviving trustor’s lifetime the trustees shall distribute the net_income of the marital trust in convenient installments but not less often than annually to the surviving trustor the trustees shall also distribute such part of the principal of the marital trust to the surviving trustor as the trustees deem necessary in the trustees’ discretion for the health education or support of the surviving trustor sec_3 b b provides that upon the death of the surviving trustor the undistributed balance of principal of the marital trust shall be divided and allocated into as many equal shares as there are children of the deceased trustor then living and deceased children of the deceased trustor leaving issue then living sec_3 a provides that to the extent that the trust estate consists of an interest in partnership x such interest up to of an aggregate of all the outstanding interests shall be allocated to trust b sec_3 b a provides that upon the death of the deceased trustor and during the surviving trustor’s lifetime the trustees shall distribute the net_income of trust b in convenient installments but not less often than annually to or for the benefit of the surviving trustor additionally the trustees shall pay to or apply for the benefit of the surviving trustor such part of the trust property as the trustees shall deem necessary in the trustees’ discretion for the support comfort care and maintenance of the surviving trustor sec_3 b b provides that upon the death of the surviving trustor the trustees shall hold the balance of the trust property of trust b for the benefit of daughter during daughter’s lifetime the trustees shall pay to daughter all of the net_income of trust b in convenient installments but not less often than annually the trustees shall also pay to or apply for the benefit of daughter as much of the principal of trust b as the trustees shall deem necessary in the trustees’ discretion for daughter’s health education or support sec_3 b c provides that upon the death of the last to die of both trustors and daughter trust b shall be distributed to the issue of the trustors as then determined by right of representation free of trust provided however that if any property would otherwise be distributed to a person for whose benefit a_trust or trusts is or are being administered under the living_trust that property shall instead be added to that trust or equally in several trusts section dollar_figure provides that the trustees shall have the power to divide any trust s created under the living_trust into two or more separate trusts of equal or unequal value which trusts shall be administered under all the same terms and conditions in order that any exemption from generation-skipping tax under chapter of the internal_revenue_code may be allocated to one such trust to the exclusion of the other s or disproportionately between or among them and the power to effect or elect such allocation provided that such trusts are treated as separate trusts under applicable state law or otherwise qualify a portion of the trust property for such exemption it is represented that upon the death of decedent decedent’s estate filed a timely form_706 federal estate_tax_return on schedule m the executor listed the total value of the assets which passed to the spouse and which qualified for the marital_deduction pursuant to sec_2056 the schedule m did not evidence an intent to create two qtip trusts the marital trust and trust b nor was there any indication that either trust was to be severed into a gst-exempt qtip_trust and a gst- nonexempt trust a schedule r was not filed with the return thus the estate did not make a reverse_qtip_election under sec_2652 and did not manifest an affirmative intent to allocate any of decedent’s available gst_exemption to a gst- exempt trust the representatives assisting the executor of decedent’s estate were familiar with all relevant facts and were knowledgeable with respect to estate_tax matters including the gst tax and the proper preparation of form_706 neither representative recommended to the executor that a reverse_qtip_election would be advantageous to the estate or that any available gst_exemption should be allocated between an exempt and non-exempt qtip_trust the executor was not provided with copies of the schedule r in her review and approval of decedent’s federal estate_tax_return the executor requests an extension of time under sec_301_9100-1 to make an election pursuant to sec_26_2654-1 to treat the marital trust as two separate trusts a gst-exempt qtip_trust and a gst-nonexempt qtip_trust and to make a reverse_qtip_election under sec_2652 with respect to the gst-exempt qtip_trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includable in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst made after date as applicable to the facts of this case sec_2631 provides for a generation-skipping_transfer_tax gstt exemption of dollar_figure which may be allocated by the individual or the individual’s estate to any property with respect to which such individual is the transferor under sec_2632 any allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of the individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for the property zero if the amount of the direct_skip exceeds the unused portion the entire unused portion shall be allocated to the property transferred the unused portion of an individual’s gst_exemption is that portion of the exemption that has not previously been allocated by the individual or treated as allocated with respect to a direct_skip sec_2632 provides that any portion of an individual’s gst_exemption that has not been allocated by the individual or the individual’s estate will be automatically allocated first to property which is the subject of a direct_skip occurring at the individual’s death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after the individual’s death this automatic allocation is made among the direct skips and trusts in proportion to the respective amounts at the time of allocation of the nonexempt portions of the properties and trusts under sec_26_2632-1 of the generation-skipping_transfer_tax regulations no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping transfers with respect to the trust sec_2652 provides that for gst purposes the transferor_of_property is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gstt exemption may be allocated to the qtip_trust sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding under sec_301_9100-1 of the procedure and administration regulations the commissioner of internal revenue may grant a reasonable extension of the time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting the relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 it is represented that no distributions from the marital trust have been made to any person other than the surviving_spouse based on the facts submitted and representations made in this case we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until the date which i sec_30 days after the date of this letter for filing an amended schedule m and making an election under sec_26_2654-1 to sever the marital trust into two trusts a gst-exempt qtip_trust and a gst-nonexempt qtip_trust and for filing a schedule r and making a reverse_qualified_terminable_interest_property_election under sec_2652 with respect to the gst-exempt qtip_trust in general the transferor with respect to any gst is the individual last subject_to the gift or estate_tax by reason of a transfer of property thus the surviving_spouse will become the transferor of the property in a qtip_trust when the value of the trust is included in that spouse’s gross_estate under sec_2044 the consequence of a reverse_qtip_election however is that the decedent who was the creator of the qtip_trust the first spouse to die is deemed to remain the transferor of the particular qtip_trust with respect to which the election is made as a result of the reverse_qtip_election for the gst-exempt qtip_trust decedent will be treated as the transferor of that trust for gst purposes we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption since the time for making the allocation is expressly prescribed by the statute in the instant case it is represented that no allocation of decedent’s gst_exemption was made during decedent’s life or at his death accordingly the automatic allocation rules under sec_2632 apply except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code a copy of this letter should be forwarded to the district_office where decedent’s estate_tax_return was filed a copy is included for that purpose this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours ___________________ paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy of letter copy for sec_6110 purposes
